On November 10, 1999, the Defendant was sentenced to the following: Count I: thirteen (13) month commitment to the Department of Corrections, followed by three (3) years probation; Count II: six (6) months in the Lewis and Clark County Jail, with all of that time suspended; and Count IV: six (6) months in the Lewis and *10Clark County Jail, with all of that time suspended. These sentences shall run concurrently with each other.
DATED this 26th day of April, 2000.
On March 2, 2000, the Defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was not present, but was represented by Randi Hood. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the defendant's sentence shall remain as originally imposed, with two additional conditions: 1) that the defendant be actively considered by the Department of Corrections for placement in the Connections-Corrections Program in Butte, Montana; and 2) if the defendant obtains his driver's license while on probation, he will have to provide adequate proof that he has installed an Ignition Interlock Device on his vehicle to his probation officer before operating the vehicle.
Hon. Ted L. Mizner, District Court Judge